DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/24/2022 has been entered.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawashima et al. (US 20120307047) in view of Okano et al (US 20070059763) further in view of Stauffer (US 20140210981).

As to claim 1, Kawashima discloses an observation apparatus comprising (FIG. 1): 
a processor (FIG. 1, image processing apparatus 2); 
an image element (FIG. 1, measuring device 105, imaging device 305; see [0033]); and 

wherein the processor is configured to
image a cultivation container accommodating each observation target in each accommodation part (FIG. 1, slide 103, 303 accommodating a specimen; see [0024]) and the observation target in a field of view smaller than the accommodation part at predetermined imaging positions (FIG. 1 and [0024], The slide comprises a specimen (a tissue slice or the like), which is a subject, placed on a slide glass) and acquires a series of partial images (FIG. 2, S106-S107-S106);
relatively move at least one of the cultivation container or the imaging element (FIG. 1, drive unit 201, measuring device 105, imaging device 305; see [0033]); 
calculate partial shape information representing a partial shape of the cultivation container from the partial image obtained by imaging performed by the imaging element (see FIGS. 6A-6E and [0076]-[0077], FIG. 6A shows an example of a measured image obtained by measurement … a controller 401 detects a contour of a specimen image, sets an observed range, sets a size of a block and sets a reference block, and then tentatively sets dividing lines (S201 to S205) … The dividing lines are set so that an imaging area (the number of blocks) is one size larger than the observed range [each of the block represent a partial shape of the container]; see FIG. 2, measure slide by measuring device (S102) and transmit measured data to controller (S103); see [0028]-[0032], measuring the entire slide, measuring surface profile of a cover glass of the slide; see [0041]-[0042], the measurement lighting device 101 illuminates the slide 103 placed on the measurement stage 102. The light from the measuring optical system 104 is received by the measuring device 105 and an intensity value and a height in an optical axis direction of the light are measured … based on the measured data, the controller 401 calculates an imaging area of a specimen and how to divide the imaging area into blocks and determines the number of imaging operations (number of divisions) and dividing positions (relative positions of the slide and the imaging device 305 in each block); see [0049], light intensity (brightness, color) or a height of a surface of a cover glass of the slide); 
store reference shape information representing a shape of the cultivation container (see [0028]-[0032], measuring the entire slide; see [0041]-[0042], based on the measured data, the controller 401 calculates an imaging area of a specimen and how to divide the imaging area into blocks and determines the number of imaging operations (number of divisions) and dividing positions (relative positions of the slide and the imaging device 305 in each block); and 
correct the imaging position in a case where the partial image scheduled to be subsequently captured during acquisition of the series of partial images is captured based on the partial shape information and the reference shape information (FIG. 2, S102-S107; see [0070]-[0072], misregistration correction), and cause the series of partial images in which adjacent partial images are consistent to be captured by controlling a placing stand and the imaging element based on the corrected imaging position (FIG. 2, adjust imaging position (S106) and capturing partial images (S107); see [0046] and [0062]; FIG. 1, stages 102, 302). 
Kawashima fails to explicitly disclose a displacement sensor which measures an accommodation part; that the container has plural accommodation parts; and image the container with two-dimensional scanning along the shape of the cultivation container.
However, Okano teaches a cultivation container which has plural accommodation parts (FIG. 1, cultivation-chamber-array chip with a plurality of wells; see substrate 1 of cell culture chip 100 in FIGS. 22-26, 31, 34-36, 54-58, 91, 97); and
image the cultivation container with two-dimensional scanning along the shape of the cultivation container (see [0130], [0773], [0788]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Kawashima using Okano’s teachings to include a cultivation container which has plural accommodation parts; and image the cultivation container with two-dimensional scanning along the shape of the cultivation container in order to realize a novel measurement technique at a cell level based on new understandings and recognition of the importance of "patterns" in a "cell network" not available so far, and provide high speed and low cost measurement using only a small number of samples (Okano; [0024]).
The combination of Kawashima and Okano fails to explicitly disclose a displacement sensor which measures an accommodation part.
However, Stauffer teaches a displacement sensor which measures an accommodation part (FIGS. 1-2 and [0047]-[0049], laser 10 and sensor 112 which measures well bottom z-position).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Kawashima and Okano using Stauffer’s teachings to include a displacement sensor which measures an accommodation part in order to provide automated measurement and visualization of microwell plate information on the flatness of the bottom of the plate and the bottom of the wells for obtaining high quality images in high content screening of samples; and to provide improved and efficient evaluation and presentation of microplate properties, especially with respect to the variation of the thickness along the microplate bottom portion via automated measurements, and to display these properties for acquiring "in focus" microscopy images (Stauffer; [0012]-[0013]).

As to claim 2, Kawashima as modified by Stauffer and Okano further discloses wherein the processor calculates reference partial shape information corresponding to an imaging field of view of each partial image from the reference shape information based on the predetermined imaging positions of the series of partial images (see FIGS. 6A-6E and [0076]-[0077], FIG. 6A shows an example of a measured image obtained by measurement … a controller 401 detects a contour of a specimen image, sets an observed range, sets a size of a block and sets a reference block, and then tentatively sets dividing lines (S201 to S205) … The dividing lines are set so that an imaging area (the number of blocks) is one size larger than the observed range [each of the block represent a partial shape of the container]), and 
based on the partial shape information in one partial image of the adjacent partial images and the reference partial shape information corresponding to the imaging field of view of the other partial image scheduled to be captured subsequently to the one partial image, the processor causes the other partial image to be consistent with the one partial image by correcting the imaging position of the other partial image from the predetermined imaging positions (see FIG. 2, adjust imaging position (S106) and capturing partial images (S107); see [0046] and [0062]). 

As to claim 3, Kawashima as modified by Stauffer and Okano further discloses wherein the processor reduces a deviation between a position of a partial shape of the accommodation part included in the one partial image and a position of a partial shape of the accommodation part included in the other partial image in a boundary part between the adjacent partial images by correcting the imaging position of the other partial image from the predetermined imaging positions (see [0070]-[0072], the image processing apparatus 2 generates an entire image by deleting overlapping parts between adjacent partial images (in other words, trimming each partial image down to the size of a block) and then tiling the partial images). 

As to claim 4, Kawashima as modified by Stauffer and Okano further discloses wherein the processor stores shape information representing a shape of an edge of the accommodation part included in the cultivation container as the reference shape information (see FIGS. 6A-6E and [0076]-[0077], FIG. 6A shows an example of a measured image obtained by measurement … a controller 401 detects a contour of a specimen image; see [0041]-[0042], based on the measured data, the controller 401 calculates an imaging area of a specimen and how to divide the imaging area into blocks and determines the number of imaging operations (number of divisions) and dividing positions (relative positions of the slide and the imaging device 305 in each block)), and 
the processor calculates shape information representing a shape of an edge of the accommodation part included in the partial image as the partial shape information (see FIGS. 6A-6E and [0076]-[0077], a controller 401 detects a contour of a specimen image, sets an observed range, sets a size of a block and sets a reference block, and then tentatively sets dividing lines (S201 to S205) … The dividing lines are set so that an imaging area (the number of blocks) is one size larger than the observed range [each of the block represent a partial shape of the container]).

As to claim 5, Kawashima as modified by Stauffer and Okano further discloses wherein 
the reference shape information is input into the processor (see [0040]-[0041]), and
the processor decides the predetermined imaging positions based on the reference shape information input into the input unit (FIG. 2, S102-S104; see [0041]-[0042], based on the measured data, the controller 401 calculates an imaging area of a specimen and how to divide the imaging area into blocks and determines the number of imaging operations (number of divisions) and dividing positions (relative positions of the slide and the imaging device 305 in each block). 

As to claim 6, Kawashima as modified by Stauffer and Okano further discloses wherein 
the processor acquires the reference shape information by measuring the shape of the cultivation container (FIG. 2, measure slide by measuring device (S102)), and
the processor decides the predetermined imaging positions based on the reference shape information obtained by measurement (FIG. 2, S102-S104). 

As to claim 7, method claim 7 corresponds to apparatus claim 1, recites the same features as those recited in claim 1 and is therefore rejected for the same reasons of obviousness as used above in rejecting claim 1.

As to claim 8, computer readable medium claim 8 corresponds to apparatus claim 1, recites the same features as those recited in claim 1 and is therefore rejected for the same reasons of obviousness as used above in rejecting claim 1.

Response to Arguments
Applicant’s amendments and arguments, filed on 08/31/2022, with respect to the rejection(s) of claim(s) 1, 7-8 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Stauffer (US 20140210981).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 5712727331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOUBACAR ABDOU TCHOUSSOU/Primary Examiner, Art Unit 2482